The appellant has appealed from a conviction of the crime of unlawful possession of intoxicating liquor, other than alcohol, with intent to sell, barter and exchange the same.
[1] The assignments of error are, first, that the evidence was insufficient to sustain a conviction; second, that the jugs containing the intoxicating liquor were not properly or sufficiently identified; and, third, that the evidence was insufficient to show that the liquor was intoxicating. The evidence in the case was not disputed, the defendant not testifying or offering any evidence at the trial. Taking the assignments of error in their order, the evidence showed that the defendant was arrested in his automobile, wherein he had at that time a package or carton containing five one-gallon glass jugs of intoxicating liquor, and that, at *Page 32 
the time of his arrest, he said, "I guess you have got me; can't I fix this up?" The carton and jugs of liquor were taken to the sheriff's office and, by two deputies, placed in a storage room where such articles were kept under lock and then produced in court at the trial, the deputies testifying that they were the identical articles taken from the defendant at the time of his arrest. The two officers testified concerning the contents of the jugs, one of them saying that he examined it and found that it was intoxicating liquor, and the other one saying that it was moonshine whiskey. The articles were introduced in evidence. Such proof in our opinion was entirely sufficient to sustain a conviction and to show that the assignments now made are without merit.
Judgment affirmed.
FULLERTON, FRENCH, MAIN, and HOLCOMB, JJ., concur. *Page 33